Citation Nr: 0837301	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  01-09 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder (claimed as a neck disorder), including as secondary 
to the service-connected residuals of a fracture of the left 
radius.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service in the 
Philippines from February 1945 to November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2001 and July 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  The appeal was 
remanded by the Board for additional development in March 
2006, May 2007, and May 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its May 2008 remand, the Board ordered the RO/AMC to 
attempt to obtain all relevant service medical records, 
including all treatment at an Army hospital in the 
Philippines in May or June 1945.  On June 4, 2008, the AMC 
submitted a request for these records.  Without waiting for a 
response, a rating decision denying the claim was prepared on 
June 12, 2008, barely a week after the request for records.  
That decision was sent to the veteran in August 2008, 
although no response to the request had been received.  This 
is an insufficient effort to assist the veteran and to comply 
with the Board's remand instructions.  As such, a remand is 
necessary so that a proper attempt to obtain these records 
can be made.  The Board errs as a matter of law when it fails 
to ensure compliance with its remand orders, and further 
remand is mandated if it does not.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Board also notes that the claims file contains a February 
1997 letter to the veteran from the Social Security 
Administration (SSA) regarding his disability benefits.  It 
does not appear that VA has ever attempted to obtain complete 
SSA records.  Such an attempt must be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  All relevant service medical 
records should be obtained, including 
any records of treatment at an Army 
hospital in the Philippines in May or 
June 1945.  Evidence of attempts to 
obtain these records and any responses 
to requests for these records should be 
associated with the claims file.

2.  SSA disability compensation records 
should be obtained.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



